Exhibit 10.2

HAWAIIAN TELCOM HOLDCO, INC.

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made and entered into by
and between [--] (the “Employee”) and Hawaiian Telcom Holdco, Inc., a Delaware
corporation (the “Company”), effective as of [--], 2016.

Capitalized terms used in this Agreement are defined in Section 4 below.

RECITALS

The Compensation Committee believes that it is in the best interests of the
Company and its stockholders to provide Employee with the severance benefits
provided herein to protect Employee in the event an involuntary termination
occurs in connection with a Change of Control and to encourage Employee to focus
on and use their best business judgment in managing the affairs of the Company.

The Compensation Committee further believes that this Agreement will complement
other compensation program components to assure a sound basis upon which the
Company will retain key employees such as Employee.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall terminate upon the earlier to occur
of (i) the date that all of the obligations of the parties hereto with respect
to this Agreement have been satisfied, and (ii) the date that is three (3) years
from the date this Agreement is effective; provided, however, if a Change of
Control Protection Period begins prior to the termination of this Agreement,
this Agreement shall not terminate pursuant to the foregoing provision and shall
instead terminate upon the earlier to occur of (A) the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied, and (B) the expiration of the Change of Control Protection Period.

2.At-Will Employment.  The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
This means that this Agreement shall not be deemed to constitute an employment
contract between the Company and Employee and nothing contained herein shall
give Employee the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge Employee at any time, nor
shall it give the Company the right to require Employee to remain in its employ
or to interfere with Employee’s right to terminate employment at any
time.  Further, for purposes of clarity, the requirement for Employee to provide
the Company with written notice of Employee’s intent to resign if Employee
resigns for Good Reason in no way affects or impacts the at-will nature of
Employee’s employment with the Company.

 

3.Termination Benefits.

(a)Termination for Any Reason.  Upon Employee’s termination of employment with
the Company for any reason, Employee shall be entitled to the compensation,
benefits reimbursements then due and owing for the period ending as of the end
of the effective date of Employee’s termination. Accordingly, the Company shall
make the following payments to Employee (or Employee’s beneficiaries or estate
if applicable): (i) all earned but unpaid salary or other earned but unpaid
compensation or wages, and (ii) any unreimbursed business expenses incurred by
Employee on or before the termination date and which are reimbursable under the
Company’s business expense reimbursement policies, which will be paid promptly
following Employee’s submission of any required receipts and other documentation
to the Company in accordance with the Company’s business expense reimbursement
policies,



--------------------------------------------------------------------------------

 



provided such receipts and documents are received by the Company within forty
five (45) days after the termination date.

(b)Covered Termination during the Change of Control Protection Period.  If
Employee experiences a Separation as a result of Employee’s termination by the
Company without Cause (for purposes of this Agreement, a termination by the
Company without Cause shall not include any termination that occurs as a result
of Employee’s death or disability), or as a result of Employee’s resignation for
Good Reason, in either case, at any time during the Change of Control Protection
Period, and Employee satisfies the conditions described in Section 3(c) below,
then the Company will make the severance payments and provide the benefits set
forth below.

(i)The Company will pay Employee [two hundred percent (200%)/one hundred fifty
percent (150%)] of an amount equal to the sum of Employee’s Base Salary, plus
Target Bonus for the year in which the Separation occurs, which amount shall be
paid in a single, lump sum payment on the first regularly scheduled payroll date
that occurs on or after the Deadline Date.

(ii)Continued coverage (at the Company’s expense), for the length of the
Coverage Period for Employee and any dependents under the Company group health
plan in which Employee and any dependents were entitled to participate
immediately prior to the Separation, excluding Exec-U-Care or similar
supplemental coverage policies for senior executives. If the foregoing coverage
is not available, and if Employee elects to continue Employee’s health insurance
coverage (excluding Exec-U-Care or similar supplemental coverage policies for
senior executives) under COBRA, then the Company will pay one hundred percent
(100%) of Employee’s monthly premiums due for such COBRA coverage from the first
date on which Employee loses health coverage as an employee of the Company (with
any payments commencing after such date being made retroactively to such date)
through the date the Company has paid for COBRA premiums for a length of time
equal to the Coverage Period or, if earlier, the expiration of Employee’s (or
Employee’s dependent’s) coverage under COBRA or the date when Employee (or
Employee’s dependents) receives substantially equivalent health insurance
coverage in connection with new employment or self-employment.  Notwithstanding
the foregoing, if the Company determines, in its sole discretion, at any time,
that it cannot provide the foregoing benefit without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act) or having the benefit be subject to tax, the Company will, in lieu
thereof, pay Employee an amount equal to total benefit intended to be provided
pursuant to this subsection (i.e., the total premium payment due for the
Coverage Period), which payment will be taxable, subject to all applicable tax
withholdings and other required deductions, and will paid in a single, lump sum
payment on the first regularly scheduled payroll date that occurs on or after
the Deadline Date.

(iii)The Company will pay Employee a pro-rated amount of Employee’s annual award
for the year in which the Separation occurs under any applicable performance or
incentive bonus arrangement in effect at the time of Separation (including,
without limitation, the Company’s Performance Compensation Plan) that Employee
would have received had he or she continued to be employed by the Company until
the date such awards were paid, multiplied by a fraction, the numerator of which
is the total number of days Employee was employed by the Company during the
calendar year in which the Separation occurs and the denominator of which is
three hundred sixty five (365), based on actual performance in relation to the
performance targets for the applicable performance or incentive bonus
arrangement, which amount shall be determined in good faith by the Compensation
Committee and paid in a single, lump sum payment in the calendar year following
the calendar year in which the participant’s Separation occurs and by no later
than the 15th day of the 3rd month following the end of the calendar year in
which the Separation occurs or, if later, the 15th day of the 3rd month
following the end of the Company’s tax year in which the Separation occurs.

Notwithstanding anything stated herein, with respect to any Employee who was a
participant in the Severance Plan as of October 31, 2016, all severance payments
and benefits shall be paid or provided at the time, and in the manner, required
by Code Section 409A which, for some severance payments and/or benefits, may
require such severance payments and/or benefits to be paid or provided at the
time, and in the manner, provided by the Severance Plan instead of at the time,
and in the manner, set forth above.





--------------------------------------------------------------------------------

 



(c)Pre-Conditions to Termination Benefits.  Any other provision of this
Agreement notwithstanding, Section 3(b) above shall not apply unless and until
(i) Employee has timely executed the General Release, Confidentiality and
Non-Disparagement Agreement and such agreement becomes effective no later than
the Deadline Date, and (iii) Employee has returned all Company property within
ten (10) days of Employee’s Separation.

(d)Voluntary Resignation; Termination for Cause.  If Employee’s employment with
the Company terminates (i) voluntarily by Employee other than for Good Reason,
(ii) for Cause by the Company, or (iii) for any other reason other than as set
forth in Section 3(b) above (including Employee’s disability or death), then
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices, including the Severance Plan, or
pursuant to other written agreements with the Company entered into after the
date hereof.  In no event shall Employee receive severance or other benefits
under both this Agreement and the Severance Plan.  If severance or other
benefits would be provided under both this Agreement and the Severance Plan,
Employee shall receive the severance and other benefits provided by this
Agreement and not the Severance Plan.

(e)Code Section 409A.  For purposes of Code Section 409A, each payment that is
paid, and benefit that is provided, pursuant to this Agreement is hereby
designated as a separate payment.  The Company and Employee intend that all
payments made or to be made, and benefits provided or to be provided, under this
Agreement comply with, or are exempt from, the requirements of Code Section 409A
so that none of the payments or benefits will be subject to the adverse tax
penalties imposed under Code Section 409A, and any ambiguities herein will be
interpreted to so comply or be so exempt.  Specifically, any severance payments
made, or benefits provided, in connection with Employee’s Separation under this
Agreement and paid on or before the fifteenth (15th) day of the third (3rd)
month following the end of Employee’s first tax year in which Employee’s
Separation occurs or, if later, the (15th) day of the third (3rd) month
following the end of the Company’s first (1st) tax year in which Employee’s
Separation occurs, shall be exempt from Code Section 409A to the maximum extent
permitted pursuant to Treasury Regulation Section 1.409A-1(b)(4) and any
additional severance payments or benefits provided in connection with Employee’s
Separation under this Agreement shall be exempt from Code Section 409A to the
maximum extent permitted pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) (to the extent it is exempt pursuant to such section it will
in any event be paid no later than the last day of Employee’s second (2nd)
taxable year following the taxable year in which Employee’s Separation
occurs).  Notwithstanding the foregoing, if any of the severance payments or
benefits provided in connection with Employee’s Separation do not qualify for
any reason to be exempt from Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4), Treasury Regulation Section 1.409A-1(b)(9)(iii), or any
other applicable exemption and Employee is, at the time of Employee’s
Separation, a “specified employee,” as defined in Treasury Regulation Section
1.409A-1(i), each such payment or benefit will not be made until the first (1st)
regularly scheduled payroll date of the seventh (7th) month after Employee’s
Separation and, on such date (or, if earlier, the date of Employee’s death),
Employee will receive all payments and benefits that would have been provided
during such period in a single lump sum.  Any lump sum payment of delayed
payments or benefits pursuant to the preceding sentence shall be paid with
interest to reflect the period of delay, with such interest to accrue at the
prime rate in effect at Citibank, N.A. at the time of Employee’s Separation. Any
remaining payments due under this Agreement shall be paid as otherwise provided
herein. The determination of whether Employee is a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i) as of the time of such Separation
shall made by the Company in accordance with the terms of Code Section 409A.

4.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Base Salary.  “Base Salary” means the total amount of base salary payable to
Employee at the salary rate in effect immediately prior to Employee’s Separation
from the Company.  Base Salary does not include bonuses, reimbursed expenses,
credits or benefits under any plan of deferred compensation, to which the
Company contributes, or any additional cash compensation or compensation payable
in a form other than cash.

(b)Board.  “Board” shall mean the Board of Directors of the Company.

(c)Cause.  “Cause” to terminate Employee’s employment shall include any of the
following facts or circumstances: (i) Employee’s failure to follow a legal order
of the Board, other than any such failure resulting from



--------------------------------------------------------------------------------

 



Employee’s Disability, and such failure is not remedied within thirty (30) days
after receipt of written notice; (ii) Employee’s gross or willful misconduct in
the performance of duties that causes or is reasonably likely to cause damage to
the Company; (iii) Employee’s conviction of felony or crime involving material
dishonesty or moral turpitude; (iv) Employee’s fraud or, other than with respect
to a de minimis amount, personal dishonesty involving the Company’s assets; or
(v) Employee’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s premises or while performing Employee’s duties
and responsibilities to the Company.  Prior to any termination for Cause, the
Company shall conduct a reasonable investigation to determine, based on the
information reasonably available to the Company, whether Cause for termination
exists.

(d)Change of Control.  “Change of Control” means the occurrence of any one or
more of the following events, provided that, with respect to any payment that is
subject to Code Section 409A, an event shall not be treated as a Change of
Control hereunder unless such event also constitutes a “change in control event”
within the meaning of Code Section 409A:

(i)   any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of shares of the Company), becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty (50%)
of the combined voting power of the Company’s then outstanding securities;

 

      (ii)   during any three (3)-year period, individuals who at the beginning
of such period constitute the Board, along with any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (i), (iii), or (iv) of
this definition of “Change of Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the three (3)-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

 

(iii)   a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto continuing to hold, directly or
indirectly, securities representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity immediately after such merger or consolidation
(or the ultimate parent company of the Company or such surviving entity);
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change or Control;
or

 

(iv)   the consummation of a sale or disposition of assets of the Company and/or
its direct and indirect subsidiaries (either in a single transaction or in a
series of related transactions) having a value constituting at least forty
percent (40%) of the total gross fair market value of all of the assets of the
Company and its direct and indirect subsidiaries (on a consolidated basis)
immediately prior to such transaction, other than the sale or disposition of all
or substantially all of the assets of the Company to persons who beneficially
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of the Company at the time of
the sale.





--------------------------------------------------------------------------------

 



(e)Change of Control Protection Period.  “Change of Control Protection Period”
means the period beginning six (6) months prior to and ending twenty-four (24)
months after a Change of Control.

(f)COBRA.  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(g)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(h)Code Section 409A.  “Code Section 409A” means Code Section 409A, the
regulations and other guidance there under and any state law of similar effect.

(i)Compensation Committee.  “Compensation Committee” means the Compensation
Committee of the Board.

(j)Coverage Period.  “Coverage Period” shall mean a period of [twenty-four
(24)/eighteen (18)] months.

(k)Deadline Date.  “Deadline Date”) means the later of the later of the
thirtieth (30th)  day after Employee’s Separation or the maximum time that
Employee has to consider and not revoke the General Release, Confidentiality and
Non-Disparagement Agreement under applicable law.

(l)Disability.  “Disability” shall mean the absence of Employee from Employee’s
duties to the Company on a full-time basis for a total of six (6) months during
any twelve (12)-month period as a result of incapacity due to mental or physical
illness, which determination is made by a physician selected by the Company and
acceptable to Employee or Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably). Notwithstanding the foregoing, a
Disability shall not be “incurred” hereunder until, at the earliest, the last
day of the sixth (6th) month of such absence and in no event shall Employee be
determined to be Disabled unless such physician determines that such illness can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.

(m)Exchange Act.  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(n)FAA.  “FAA” means the Federal Arbitration Act, as amended.

(o)General Release, Confidentiality and Non-Disparagement Agreement.  “General
Release, Confidentiality and Non-Disparagement Agreement” means a full and
complete general waiver and release of all claims that Employee may have against
the Company or persons affiliated with the Company and agreement to maintain the
confidentiality of certain Company information and to refrain from disparaging
the Company or its management in the form provided by the Company.

(p)Good Reason.  Employee’s resignation for “Good Reason” means Employee’s
resignation due to the occurrence of any of the following conditions which
occurs without Employee’s written consent, provided that the requirements
regarding advance notice and an opportunity to cure set forth below are
satisfied: (i) a material diminution in the authority, duties or
responsibilities of Employee or the supervisor to whom Employee is required to
report; (ii) the Company’s material breach of this Agreement or Employee’s
employment offer letter or employment agreement (including, without limitation,
the Company’s material failure to provide payments or benefits required under
this Agreement or Employee’s employment offer letter or employment agreement);
(iii) the relocation of Employee’s principal office, without Employee’s consent,
to a location that is in excess of fifty (50) miles from Honolulu, Hawaii; (iv)
a reduction in total direct compensation in amount greater than ten percent
(10%) of the previous year’s total direct compensation that is not caused by
below target performance of performance-based compensation; or (v) the failure
of the successor in interest to the Company to assume the Company’s obligations
under this Agreement.  In order for Employee to resign for Good Reason, Employee
must provide written notice to the Company of the existence of the Good Reason
condition within ninety (90) days of the initial existence of such Good Reason
condition. Upon receipt of such notice, the Company will have thirty (30) days
during which it may remedy the Good Reason condition. If the Good Reason
condition is not remedied within such thirty (30) day period, Employee may
resign based on the Good Reason condition specified in the notice effective no
later than thirty (30) days following the expiration of the Company’s thirty
(30)-day cure period.





--------------------------------------------------------------------------------

 



(q)Involuntary Separation from Service.  Employee’s “Involuntary Separation from
Service” means Employee’s involuntary separation from service as defined in
Treasury Regulation 1.409A-1 (n).

(r)JAMS.  “JAMS” means Judicial Arbitration and Mediation Service.

(s)Separation.  Employee’s “Separation” means Employee’s separation from service
as defined in Treasury Regulation 1.409A-1(h).

(t)Severance Plan.  “Severance Plan” shall mean the Hawaiian Telcom Holdco, Inc.
Executive Severance Plan, as amended from time to time.

(u)Target Bonus.  “Target Bonus” shall mean the amount of the award for a given
year at target level of performance under any applicable performance or
incentive bonus arrangement in effect at the time of Separation (including,
without limitation, the Company’s Performance Compensation Plan) that Employee
would have received had he or she continued to be employed by the Company until
the date such awards were paid, assuming all performance was achieved at target
level.

5.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger (forward or reverse triangular),
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets (including the ultimate parent entity in any
reverse triangular merger or similar transaction) shall assume the obligations
under this Agreement and agree expressly to perform the obligations under this
Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any such
successor to the Company’s business and/or assets.

(b)Employee’s Successors.  The terms of this Agreement and all rights of
Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6.Notice.

(a)General. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (i) five (5) days after deposit
with the U.S. Postal Service or other applicable postal service, if delivered by
first class mail (or the equivalent thereof), postage prepaid, (ii) upon
delivery, if delivered by hand, (iii) one (1) business day after the business
day of deposit with Federal Express or similar overnight courier, freight
prepaid, or (iv) one (1) business day after the business day of facsimile
transmission, if delivered by facsimile transmission with copy by first class
mail (or the equivalent thereof), postage prepaid, and shall be addressed,  if
to Employee, at Employee’s address as set forth in the books and records of the
Company and, if to the Company, at the address of its principal corporate
offices (attention:  Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.

(b)Notice of Termination.  Any termination of Employee’s employment by the
Company or by Employee (other than termination that occurs as a result of
Employee’s death) shall be communicated by a written notice to the other party
given in accordance with Section 6(a) of this Agreement indicating the specific
basis for the termination, referencing the applicable provisions of this
Agreement, if applicable, and specifying a termination date.  Except with
respect to a resignation for Good Reason (which shall follow the procedures set
forth above for a resignation for Good Reason), any notice of termination
submitted by Employee shall specify a termination date that is at least thirty
(30) days following the date of such notice; provided, however, the Company may,
in its sole discretion, change the termination date to any date following the
Company’s receipt of the notice of termination. Further, except as set forth
below with respect to a termination as a result of Employee’s Disability, any
notice of termination submitted by the Company may provide for any termination
date (e.g., the date Employee receives the notice of termination, or any date
thereafter specified by the Company in its sole discretion). Any notice of
termination



--------------------------------------------------------------------------------

 



submitted by the Company where the basis for the termination is Employee’s
Disability shall specify a termination date that is thirty (30) days after
receipt of such notice by Employee, and Employee’s termination shall be
effective as of such date, provided that, within the thirty (30) days after such
receipt, Employee shall not have returned to the full-time performance of
Employee’s duties.  This Section 6(b) shall be construed in a manner consistent
with the requirements of the Americans with Disabilities Act and Hawaii
Employment Practices law. The failure by Employee or the Company to set forth in
the notice of termination any fact or circumstance that contributes to a showing
of Cause or Good Reason shall not waive any right of Employee or the Company or
preclude Employee or the Company from asserting such fact or circumstance in
enforcing Employee’s or the Company’s rights.

7.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement and the Severance Plan, as applicable,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof.

(e)Governing Law.  The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Hawaii, without giving effect to
principles of conflicts of law.  Subject to subsection (f) below, for purposes
of litigating any dispute that may arise directly or indirectly from this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the state of Hawaii and agree that any such litigation shall be conducted
only in the courts of Hawaii or the federal courts of the United States located
in Hawaii and no other courts.

(f)Severability.  If any provision of this Agreement becomes or is deemed
invalid, illegal or unenforceable in any applicable jurisdiction by reason of
the scope, extent or duration of its coverage, then such provision shall be
deemed amended to the minimum extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect.  If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively, the
“Law”) then that provision shall be curtailed or limited only to the minimum
extent necessary to bring the provision into compliance with the Law.  All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.

(g)Taxes, Withholding and Required Deductions.  All forms of compensation
referred to in this Agreement are subject to all applicable taxes, withholding,
and any other deductions required by applicable law.

(h)Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.





--------------------------------------------------------------------------------

 



(i)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement.  Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

[Signature Page Follows]







--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

HAWAIIAN TELCOM HOLDCO, INC.

By:

Title:

Date:

 

 

[NAME]

By:

Title:

Date::

 

 

 

 

 

 



--------------------------------------------------------------------------------